Citation Nr: 0833986	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from March 1943 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied service connection for bilateral hearing loss 
and tinnitus.  In June 2007, the Board remanded these claims 
to the RO, via the Appeals Management Center (AMC), for 
additional evidentiary development and to ensure compliance 
with the notice provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Since all requested development has been 
accomplished, the case is once again before the Board for 
further appellate review.  

The Board had advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was first identified 
many years after service and is unrelated to acoustic trauma 
while on active duty.

2.  The veteran's tinnitus also was first identified many 
years after service and is unrelated to acoustic trauma while 
on active duty.   




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus also was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, (West Supp. 2005); 38 C.F.R. §§ 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will obtain and assist the claimant in obtaining; 
and (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  The VCAA notice requirements apply 
to all five elements of a service-connection claim, including 
the downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
July 2003, October 2003, and July 2007, the first two of 
which were sent prior to the initial adjudication of his 
claims in January 2004.  The letters informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letters did not comply with Dingess, as he was 
not apprised of the downstream disability-rating and 
effective-date elements of his claim, 
but this is nonprejudicial, i.e., harmless error.  38 C.F.R. 
§ 20.1102.  See also Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Since the Board will conclude below that the 
preponderance of the evidence is against his underlying 
claims for service connection, the downstream disability-
rating and effective-date elements of his claims are moot.  
In any event, however, the veteran was notified of these 
downstream elements in the SSOC issued in June 2008. 

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records, and there is no evidence of any outstanding 
records pertaining to the claims.  Pursuant to the Board's 
June 2007 remand, the veteran was asked to provide the names 
and addresses of all VA and private medical providers who 
have treated him for hearing loss and/or tinnitus since 
August 1999.  In a statement dated August 2007, the veteran 
indicated that he had no further information to provide.  It 
thus appears that all medical records have been obtained.

The veteran was afforded three VA compensation examinations 
to determine whether his bilateral hearing loss and/or 
tinnitus are related to his military service.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of acoustic trauma while on active 
duty in the Coast Guard.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).  For the reasons set forth below, however, the Board 
finds that the preponderance of the evidence is against his 
claims. 



The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases, such 
as organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service if manifested to a compensable degree (at 
least 10-percent disabling) within one year of separation 
from service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2007); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the veteran claims that he developed bilateral 
hearing loss and tinnitus as a result of acoustic trauma he 
experienced while working around 5-inch guns during his 
service in the Coast Guard.  However, none of his service 
medical records makes any reference to hearing loss or 
tinnitus - either by complaint or objective clinical finding 
(diagnosis, etc.).  Of particular relevance, a discharge 
examination in March 1946 noted that whispered voice testing 
was 15/15 bilaterally, which is normal.  Thus, in the absence 
of hearing problems in service, the service medical records 
provide highly probative evidence against his claims.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  See, too, 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Here, though, the evidence shows the veteran's hearing loss 
and tinnitus are unrelated to acoustic trauma in service.  
The first documented evidence of hearing loss is noted in a 
June 1999 VA outpatient treatment record, wherein it was 
indicated he required the use of hearing aids.  But a 
confirmed hearing loss disability according to VA standards 
was not documented until April 2004, when a private 
audiological evaluation showed decibel losses higher than 40 
at all Hz levels, thereby confirming a bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385.

The record also shows the veteran first reported experiencing 
tinnitus in 2003.

Since the veteran has proven the essential element of a 
current disability concerning hearing loss and tinnitus, the 
central issue to be resolved is whether noise exposure during 
his military service caused or at least contributed to these 
current disabilities.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



After carefully reviewing the medical and other evidence, 
however, the Board finds that the preponderance of this 
evidence is against the veteran's claim that his bilateral 
hearing loss and tinnitus are related to his military 
service.  First, the Board notes that the 50-year period, 
i.e., lapse, between his military discharge in 1946 and the 
first evidence of hearing loss and tinnitus provides highly 
probative evidence against his claims.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

The only medical evidence supporting the veteran's claims is 
an opinion by the private audiologist who performed the April 
2004 audiological evaluation.  The audiologist indicated that 
"[the veteran's] loss appears to be from working in [the] 
military around 5 inch guns.  The [veteran] and his crew did 
not wear hearing protection at that point and he has had 
hearing problems ever since."  The audiologist also added 
that "[the veteran] has tinnitus secondary to his 
service loss and the only thing that can help him is hearing 
aids."  

It thus appears that the private audiologist has attributed 
both the veteran's bilateral hearing loss and tinnitus to 
acoustic trauma in service.  The problem with this opinion, 
however, is that it does not appear to be based on an 
independent review of the claims file for the pertinent 
medical and other history, thereby significantly limiting its 
probative value.  In particular, the audiologist fails to 
discuss the fact that the veteran's service medical records 
make absolutely no reference whatsoever (again, either in the 
way of a complaint or clinical finding) to either hearing 
loss or tinnitus, both of which were first documented over 50 
years after his separation from active duty.  



This failure by the audiologist to review the claims file 
prior to rendering his opinion significantly limits its 
probative value.  Indeed, in Elkins v. Brown, 5 Vet. App. 
474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
had reviewed the claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis.  
See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without 
a review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant).

That said, the Board may not disregard a favorable medical 
opinion solely on the rationale that it was based on a 
history given by the veteran, see LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), unless the Board shows the 
veteran's self-reported history is not credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. 
Nicholson, 19 Vet. App.  427, 432-33 (2006).  Here, the 
history the doctor apparently relied on in providing that 
favorable opinion - though perhaps credible in some respects 
(such as the veteran sustaining acoustic trauma while in 
service from being around 5-inch guns), is not credible in 
other critical respects because of the failure to account for 
no relevant complaints or objective clinical findings 
(diagnosis, etc.) of either hearing loss or tinnitus during 
service or even for so many years - indeed, some five 
decades, after the veteran's military service ended.  See 
again Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)

In contrast, the veteran was afforded three VA compensation 
examinations in March 2008, May 2008, and June 2008 to 
determine whether his bilateral hearing loss and tinnitus are 
related to service, each of which included a complete review 
of the veteran's claims file by the VA examiner.  With 
respect to the veteran's tinnitus, all three VA examiners 
determined this condition is unrelated to service.  


The March 2008 VA examination report includes the veteran's 
nineteen-year history of tinnitus, thereby placing the date 
of onset in 1989 or thereabouts, long after his military 
service had ended.  The May 2008 VA examination report notes 
the veteran specifically denied experiencing tinnitus when 
evaluated in 2003, and that he first reported the condition 
in 2004, again, many years after his service had ended.  And 
the June 2008 VA examination report includes the veteran's 
five-year history of tinnitus, thereby placing the date of 
onset in 2003, also long after his military service had 
ended.  All three VA examiners therefore concluded that his 
tinnitus was unrelated to his military service.

Concerning his bilateral hearing loss, all three examiners 
indicated they were unable to accurately assess the level of 
the veteran's hearing loss disability, because of his 
apparent malingering and exaggeration of symptoms.  
Therefore, they declined to offer an opinion concerning the 
date of onset for any hearing loss he may have.  However, in 
the May 2008 VA examination report, the VA examiner clearly 
indicates that any hearing loss disability the veteran may 
have is unrelated to service.  In particular, the examiner 
stated:

Although the type and extent of [the veteran's] 
hearing loss cannot be determined with any 
certainty because of his malingering behavior, 
it should be noted that upon discharge from the 
Coast Guard, [the veteran] was found to have normal 
hearing via whisper test.  There was no complaint, 
observation, or treatment for hearing loss while in 
the Coast Guard and [the veteran] denied any 
physical defects at the time of discharge.  The 
earliest reference regarding a hearing loss is 
documentation that he had binaural aids issued by 
the Bath VA in 1997, which is 51 years after his 
discharge from the Coast Guard.  

The Board places greater probative value on this opinion, as 
it was based on an objective review of the claims file and is 
consistent with the evidence of record, namely the fact that 
hearing loss was not present until many years after the 
veteran's discharge from the Coast Guard, which the private 
audiologist completely failed to mention.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . ."); Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).

Overall, the medical evidence shows the veteran's bilateral 
hearing loss and tinnitus were first diagnosed many years 
after service and have not been linked by competent medical 
evidence to in-service acoustic trauma.  In addition to the 
medical evidence, the Board has also considered lay 
statements provided by the veteran.  But while he is 
competent to report his symptoms of difficulty hearing and 
tinnitus for a number of years, supposedly dating back to his 
military service, he is not competent to also attribute his 
hearing loss or tinnitus to military noise exposure.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau 
v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal 
is denied.




ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


